Citation Nr: 1231348	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  04-29 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent prior to July 7, 2010, and greater than 30 percent thereafter for bilateral pes planus.

2.  Entitlement to service connection for a bilateral ankle disability, to include as due to service-connected bilateral pes planus.

3.  Entitlement to service connection for a bilateral knee disability, to include as due to service-connected bilateral pes planus.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for obstructive sleep apnea.

8.  Entitlement to service connection for a cardiovascular disability, to include sinus tachycardia.

9.  Whether new and material evidence has been received to reopen a claim of service connection for mechanical low back pain and degenerative disc disease of the lumbar spine (previously characterized as a back injury), to include as due to service-connected bilateral pes planus.

10.  Whether new and material evidence has been received to reopen a claim of service connection for a neck injury, to include as due to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted, in pertinent part, the Veteran's claim for a compensable disability rating for service-connected bilateral pes planus, assigning a 10 percent rating effective October 15, 2002 (the date of the Veteran's increased rating claim).  

This matter also is on appeal from a January 2004 rating decision in which the RO essentially reopened the Veteran's previously denied claims of service connection for bilateral ankle and bilateral knee disabilities, each to include as due to service-connected bilateral pes planus, and denied these claims on the merits.  An RO hearing was held in May 2005 and a copy of the hearing transcript has been added to the record.

In February 2008, the Board reopened the Veteran's previously denied claims of service connection for bilateral ankle and bilateral knee disabilities, each to include as due to service-connected bilateral pes planus, and remanded these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Board also reopened a previously denied claim of service connection for a neck and back disability, to include as due to service-connected bilateral pes planus, and denied this claim on the merits.  The Board finally remanded the Veteran's increased rating claim for bilateral pes planus to the RO/AMC.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In August 2010, the Board again remanded the Veteran's claims of service connection for a bilateral ankle disability and for a bilateral knee disability, each to include as due to service-connected bilateral pes planus, to the RO/AMC.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  Id.  The Board also denied the Veteran's increased rating claim for bilateral pes planus.  The Veteran, through an attorney, and VA's Office of General Counsel, timely appealed the Board's August 2010 denial of his increased rating claim for bilateral pes planus by filing a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court).  

In an April 2011 rating decision, the RO assigned a higher 30 percent rating effective July 7, 2010, for the Veteran's service-connected bilateral pes planus.

In a June 2011 rating decision, the RO denied, in pertinent part, the Veteran's claims of service connection for PTSD, diabetes mellitus, hypertension, obstructive sleep apnea, and for a cardiovascular disability, to include sinus tachycardia (which was characterized as sinus tachycardia).  The RO also determined that, as new and material evidence had not been received, the Veteran's previously denied claims of service connection for mechanical low back pain and degenerative disc disease of the lumbar spine (previously characterized as a back injury) and for a neck injury, each to include as due to service-connected bilateral pes planus, would not be reopened.  The Veteran disagreed with this decision in July 2011.

In a December 2011 Order, the Court granted the Joint Motion and vacated and remanded the Board's August 2010 denial of the Veteran's increased rating claim for bilateral pes planus.

In a May 2012 rating decision, the RO granted the Veteran's claim of service connection for depression as due to his service-connected bilateral pes planus, assigning a 100 percent rating effective August 12, 2011.  Because this is considered a complete grant of the Veteran's service connection claim for depression, an issue relating to depression is no longer in appellate status.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As noted, the Veteran currently is in receipt of a 100 percent rating for service-connected depression.  Thus, he meets the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16 (2011).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  

As will be explained below in greater detail, the issues of entitlement to service connection for PTSD, diabetes mellitus, hypertension, obstructive sleep apnea, and for a cardiovascular disability, to include sinus tachycardia (which was characterized as sinus tachycardia), whether new and material evidence has been received to reopen claims of service connection for mechanical low back pain and degenerative disc disease of the lumbar spine and for a neck injury, each to include as due to service-connected bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence suggests that the Veteran has experienced the same level of severe disability due to his service-connected bilateral pes planus since he filed his increased rating claim.

2.  The competent evidence shows that the Veteran's current bilateral ankle pain is not related to active service and was not caused or aggravated by a service-connected disability.

3.  The competent evidence shows that the Veteran's current bilateral knee pain is not related to active service and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and no higher, effective October 15, 2002, for service-connected bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2011).  

2.  A bilateral ankle disability was not incurred in active service, to include as due to a service-connected disability, nor may arthritis of the bilateral ankles be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

3.  A bilateral knee disability was not incurred in active service, to include as due to a service-connected disability, nor may arthritis of the bilateral knees be presumed to have been caused or aggravated by service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in October 2002, February and October 2003, May 2008, and in July 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence he could submit in support of his claims.  These letters also informed the Veteran to submit medical evidence showing that his service-connected bilateral pes planus had worsened.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Veteran was provided with appropriate Vazquez-Flores notice in the May 2088 VCAA notice letter.

As will be explained below in greater detail, the evidence does not support granting service connection for a bilateral ankle disability or for a bilateral knee disability, each to include as due to service-connected bilateral pes planus.  By contrast, the evidence supports granting an increased 30 percent rating, and no higher, effective October 15, 2002 for the Veteran's service-connected bilateral pes planus.  Because the Veteran was informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the May 2008 and July 2010 VCAA notice letters and in separate March 2006 correspondence from VA, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With respect to the Veteran's increased rating claim for bilateral pes planus, the October 2002 VCAA notice letter was issued to the Veteran and his service representative prior to the currently appealed December 2002 rating decision; thus, this notice was timely.  With respect to the Veteran's service connection claims, the February and October 2003 VCAA notice letters were issued prior to the currently appealed rating decision issued in January 2004; thus, this notice also was timely.  Because the Veteran's increased rating claim is being granted in this decision, and because the Veteran's service connection claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed bilateral ankle and bilateral knee disabilities and active service.  The Veteran also has been provided with VA examinations which addressed the current nature and severity of his service-connected bilateral pes planus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Increased Rating for Bilateral Pes Planus

The Veteran contends that his service-connected bilateral pes planus is more disabling than currently evaluated.  He specifically contends that his service-connected bilateral pes planus has been severely disabling since at least October 2002 (when he filed his increased rating claim).

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected bilateral pes planus currently is evaluated as 10 percent disabling effective October 15, 2002, and as 30 percent disabling effective July 7, 2010, under 38 C.F.R. § 4.71a, DC 5276 (acquired flatfoot).  See 38 C.F.R. § 4.71a, DC 5276 (2011).  Under DC 5276, a 10 percent rating is assigned for moderate bilateral flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A higher 30 percent rating is assigned for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasms of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  Id.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board finds that the evidence supports assigning a 30 percent rating, and no higher, effective October 15, 2002, for the Veteran's service-connected bilateral pes planus.  The competent evidence persuasively suggests that the Veteran has experienced the same level of disability due to his service-connected bilateral pes planus since he filed his increased rating claim on October 15, 2002.  For example, on VA feet examination in December 2002, the Veteran complained of "problems with flat feet for approximately 15 years," including bilateral foot swelling, stiffness, and pain "particularly in the heel area."  Standing aggravating his bilateral foot pain.  He wore shoe inserts daily.  He did not use crutches, braces, or a cane "although he has used a cane in the past when the symptoms were worse."  Physical examination showed bilateral flat feet and an everted Achilles tendon on both weight-bearing and non-weight-bearing which could not be corrected by manipulation.  The VA examiner stated that she could not "appreciate forefoot or midfoot malalignment."  X-ray of the bilateral feet showed a linear, segmented, radiopaque foreign body projecting over the right third metatarsal shaft which was unchanged, accessory ossicles at the midfoot, and no arthritic change or bone deformity.  The diagnosis was bilateral pes planus.

On VA outpatient treatment in February 2003, the Veteran's complaints included flat feet.  He reported that arch supports provided "no relief" from his flat feet.  Objective examination of his feet showed no clubbing, cyanosis, or edema.  The assessment included foot pain.

In August 2003, the Veteran complained of continuing bilateral foot pain.  He reported that, after he started doing prescribed exercises daily for his foot pain, it increased and he was "unable to continue."  His foot pain was symmetrical, throbbing, and worsened with walking and extending sitting.  He rated his foot pain as 10/10 on a pain scale (or the worst imaginable pain).  Physical examination showed he wore braces on both legs, his conversation and expression "do not reflect severe pain but do reflect chronic pain," a slow but stiff gait, no obvious foot deformity, and bilateral pes planus.  The assessment included multi-joint pain.

In April 2005, it was noted that, because the Veteran continued to gain significant weight, this worsened his joint pain.  The assessment included feet pain which was "related to his weight" and it was "not surprising that it is not getting better."

A review of the Veteran's SSA records, date-stamped as received by the RO in June 2005, shows that he was awarded SSA disability benefits for personality disorders.  These records also consist largely of duplicate copies of the Veteran's VA outpatient treatment records and examination reports.

On VA outpatient treatment in April 2010, the Veteran's complaints included pes planus.  A history of wearing shoe inserts was noted although the Veteran was not wearing them at this outpatient treatment visit.  The Veteran rated his bilateral foot pain as 1/10 on a pain scale (or the least pain).  Objective examination showed warm feet bilaterally, forefoot varus that was compensated bilaterally, and mild pes planus.  The assessment was pes planus with forefoot varus bilaterally with overly prone feet.

In October 2010, the Veteran complained of joint pain since the day before which had increased overnight.  He reported that his joint pain prevented him from sleeping.  He rated his pain as 10/10 on a pain scale.  His joint pain was located at his feet.  He also stated that his morning pain was "the worst" and it took "an hour or so to overcome morning pain and stiffness."  Physical examination showed he ambulated with a cane.  The assessment included chronic polyarthralgia.

In November 2010, the Veteran's complaints included sharp or throbbing pain that was 10/10 on a pain scale "at its worst in the mid foot."  Biomechanical examination showed a mildly plantar flexed/hypermobile first ray with pronated gait, pain with palpation at both the second and third interspaces bilaterally which was 10/10 on a pain scale, palpable pedal pulses, an intact plantar fat pad, 4/5 muscle power, and "joints have limited range of motion with the sub talar joint guarding with movement."  The diagnoses included osteoarthritis of the talar joints bilaterally.

On VA feet examination in December 2010, the Veteran's complaints included bilateral foot pain "throughout medial and lateral hindfoot and midfoot" which hurt and ached "all the time."  The Veteran's medical records were reviewed by the VA examiner.  The Veteran was unable to stand for more than a few minutes or walk more than a few yards without experiencing bilateral foot pain.  He used a cane for ambulation.  Physical examination of the left foot showed diffuse painful motion and tenderness, diffuse tenderness to palpation about the dorsum and plantar aspects of the hindfoot and midfoot, normal Achilles alignment on non-weight bearing, inward bowing on weight-bearing that was correctible with manipulation, no forefoot or midfoot malalignment, mild pronation, pain on manipulation of the arch, 5 degrees of left heel valgus that was correctible with manipulation, and the weight-bearing line was over the great toe.  Physical examination of the right foot showed diffuse painful motion and tenderness, diffuse tenderness to palpation in the midfoot and hindfoot, normal Achilles alignment on non-weight bearing, inward bowing on weight-bearing that was correctible with manipulation, pain on manipulation of the Achilles tendon, no forefoot or midfoot malalignment, mild pronation, pain on manipulation of the arch, 5 degrees of right heel valgus that was correctible with manipulation, and the weight-bearing line was over the great toe.  The Veteran had an antalgic gait.  X-rays of the bilateral feet showed mild degenerative changes and mild flat feet bilaterally.  The diagnosis was bilateral pes planus.

The Veteran has asserted consistently during the pendency of this appeal that his service-connected bilateral pes planus is more disabling than currently evaluated.  The competent evidence supports his assertions and demonstrates that this service-connected disability is manifested by severe bilateral pes planus, at least effective October 15, 2002 (the date that he filed his increased rating claim).  The Board notes in this regard that, although the RO assigned a higher 30 percent rating effective July 7, 2010, for the Veteran's service-connected bilateral pes planus, it appears that the RO did not consider the fact that that the Veteran has been seeking an increased rating claim for this disability since October 15, 2002.  Since that date, the competent evidence shows that the Veteran's service-connected bilateral pes planus has been manifested by complaints of severe or excruciating foot pain,  swelling, stiffness, and marked deformity of the Achilles tendon (as seen on VA examination in December 2002).  Although the Board recognizes that the Veteran's VA outpatient treatment records reflect that his significant weight gain could be contributing to his worsening service-connected bilateral pes planus, these records also reflect consistent complaints of excruciating foot pain bilaterally which was not relieved by shoe inserts and only partially relieved, at best, by use of a cane for ambulation.  A limited range of motion in the Veteran's joints and osteoarthritis in the talar joints also was noted on VA outpatient treatment in November 2010.  The Veteran's most recent VA examination in December 2010 indicating continuing marked deformity of the Achilles tendons on weight-bearing (although correctible on manipulation) and continued significant pain in the Achilles tendons and arches bilaterally.  There is no indication in the competent evidence, however, that the Veteran's service-connected bilateral pes planus is manifested by pronounced disability with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, and not improved by orthopedic shoes or appliances such that a 50 percent rating is warranted under DC 5276.  See 38 C.F.R. § 4.71, DC 5276 (2011).  For example, the Veteran's inward displacement Achilles tendon was correctible with manipulation and he only had mild pronation in both feet at his most recent VA examination in December 2010.  In summary, the Board finds that the Veteran's service-connected bilateral pes planus worsened significantly effective October 15, 2002, and resulted in severe disability as of that date.  Thus, the Board finds that the criteria for a 30 percent rating effective October 15, 2002, for the Veteran's service-connected bilateral pes planus are met.  See 38 C.F.R. § 4.71a, DC 5276 (2011).


Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected bilateral pes planus.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected bilateral pes planus are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected bilateral pes planus.  This is especially true because the 30 percent rating assigned in this decision for the Veteran's bilateral pes planus effective October 15, 2002, contemplates severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran denied any history of hospitalization for bilateral pes planus at his most recent VA examination in December 2010.  It appears that the Veteran has been unemployed throughout the pendency of this appeal.  As noted in the Introduction, a TDIU claim has been inferred from a review of the record.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection Claims

The Veteran contends that he incurred a bilateral ankle disability and a bilateral knee disability during active service.  He alternatively contends that his service-connected bilateral pes planus caused or aggravated (permanently worsened) his bilateral ankle and bilateral knee disabilities.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral ankle and bilateral knee disabilities, each to include as due to service-connected bilateral pes planus.  The competent evidence persuasively suggests that, although the Veteran currently experiences bilateral ankle and bilateral knee disabilities, they are not related to active service and were not caused or aggravated by a service-connected disability.  The Veteran's service treatment records show that, at his enlistment physical examination in October 1986, clinical evaluation of his knees and ankles was normal.  At a Medical Evaluation Board (MEB) physical examination in May 1988, several months prior to his service separation in August 1988, clinical evaluation of the Veteran's knees and ankles was normal.  The Veteran stated that he was in "excellent" health except for his flat feet.  He reported an in-service history of "trick" or locked knee which the in-service examiner stated was a report that the Veteran's knees "hurt at times" and give out "at times" although he had not fallen down.

The competent post-service evidence also does not support granting service connection for bilateral ankle and bilateral knee disabilities, each to include as due to service-connected bilateral pes planus.  It appears that, following service separation in August 1988, the Veteran first was treated for bilateral ankle and bilateral knee problems on VA outpatient treatment in October 2002, or more than 14 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  On VA outpatient treatment in October 2002, the Veteran's complaints included chronic ankle pain "attributed to flat feet" and "one week of right knee pain with movement."  Physical examination showed a normal gait, right knee painful to firm palpation, a full range of motion, no crepitus, a small effusion in the right knee "but not enough to tap," and normal left knee and bilateral ankles.  The impression was likely early degenerative joint disease of the right knee.

In February 2003, the Veteran's complaints included knee pain which had worsened in the previous 2 years.  The assessment was knee pain.

In May 2003, the Veteran's complaints included knee and ankle pain which appeared to start in the feet and progress up through the knees and ankles.  This pain improved with elevation.  It was noted that previous knee x-rays were normal.  Physical examination showed patellar tenderness bilaterally, medial malleolus tenderness bilaterally, and metatarsal tenderness bilaterally, and pain limited range of motion testing "but no obvious abnormality."  The assessment was severe multi-joint symptoms likely to be osteoarthritis but gout or a connective tissue disorder was "not out of differential."

On VA outpatient physical therapy in June 2003, the Veteran complained of "pain throughout his lower extremities since 1987 but it has gotten much worse in the past year."  His pain worsened on standing or sitting for more than 15 minutes and was relieved by laying supine or with his legs elevated.  He rated his pain as 10/10 on a pain scale "and at best it is at 9/10 pain."  Objective examination showed he wore medial unloader braces bilaterally, tenderness to palpation in the medial and lateral ankles, medial and lateral knees and super and sub-patella areas, range of motion was within normal limits throughout, and no ankle or knee instability.  The VA physical therapist stated that the Veteran's "examination is not revealing of any pathological reason for his pain symptoms.  Although he over-pronates bilaterally, it is unlikely that this alone is causing 9-10/10 constant pain in his knees [and] ankles."  The physical therapist also stated that the Veteran "tested negative for any ligamentous instability."  This physical therapist concluded that the Veteran's complaints of knee and ankle pain were "not likely from skeletal or muscular pathology."

On VA outpatient treatment in August 2003, the Veteran's complaints included bilateral knee pain with climbing steps, bending, and walking.  He stated that, although there had been improvement in his knee giving out, he also experienced continued pain.  It was noted that a work-up for inflammatory arthritis had been negative.  A history of early osteoarthritis of the knee was noted.  The assessment included continued knee pain.

On VA examination in November 2003, the Veteran's complaints included bilateral ankle pain, stiffness, and swelling and bilateral knee pain and giving way since active service.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that it was "very difficult to elicit a history from" the Veteran.  The Veteran rated his bilateral ankle and bilateral knee pain as 10/10 on a pain scale.  He wore Neoprene ankle sleeves bilaterally and bilateral medial unloader braces on his knees.  His pain worsened with activity or weight-bearing.  He denied experiencing any specific flare-ups of pain "that are unrelated to activity."  He stated that he could not work secondary to his bilateral ankle and knee pain.  "He also has a history of substance abuse, and a psychiatric disorder, which I feel has played a large part in his disability."  

Physical examination in November 2003 showed a slow gait which "does not appear to be antalgic," somewhat valgus at the ankles and knees with his braces on, and he walked with a cane.  Physical examination of the bilateral ankles showed "a poor effort on attempted active range of motion," no tenderness, swelling, edema, joint effusion, an extensive hallucis longus, and 4/5 muscle strength "which may be effort related."  Physical examination of the bilateral knees showed a normal alignment without the braces, some slight valgus with the braces on, no effusion, bilateral stability, 5/5 muscle strength, and no joint line tenderness.  The VA examiner opined that the Veteran's bilateral knee pain was not related to his bilateral pes planus "as he was able to participate in activity normally prior to entering the service."  He also opined that the Veteran's unloader braces "are contributing to his knee pain as they are exacerbating his valgus knee problem."  X-rays of the ankles showed a focal area of ossification within the soft tissues posterior to the Achilles tendon at the level of the distal tibia consistent with myositis ossificans in the left ankle and a normal right ankle.

The November 2003 VA examiner provided an addendum to this examination report in July 2004 in which he concluded that the Veteran's bilateral knees had been normal in November 2003.  He also stated that he could not provide any diagnosis other than functional knee and ankle pain.  He stated further that the Veteran "has no evidence of pathologic conditions and specific to his left ankle noted behind his left Achilles tendon does not involve his ankle joint and should not cause a limited range of motion of his ankle.  I believe this is an incidental finding on x-ray only."  There was no evidence of arthritis in either the ankles or knees in November 2003.  This VA examiner concluded that neither a bilateral knee condition nor a bilateral ankle condition could be diagnosed in November 2003.  The only diagnosis of a chronic ankle disability that he could provide was a diagnosis of functional pain.  He opined that the Veteran's bilateral ankle pain was not related to his service-connected bilateral pes planus "as pes planus is not the cause of his pain."

In February 2009, a different VA examiner stated that he had reviewed the claims file and provided opinions concerning the contended etiological relationship between the Veteran's bilateral ankle and bilateral knee disabilities and his service-connected bilateral pes planus.  This examiner opined that the Veteran's bilateral knee disability was less likely than not caused by or a result of his service-connected bilateral pes planus.  His rationale was that, although the Veteran had experienced bilateral pes planus since service, and although he currently experienced mild bilateral knee arthritis, pes planus "is a common condition...[and] has not been shown to causally effect the knees in terms of the development of arthritis."  This VA examiner also opined that the Veteran's bilateral ankle disability was less likely than not caused by or a result of his service-connected bilateral pes planus.  He noted that the Veteran's bilateral ankle stiffness and pain "is related to his Achilles tendon ruptures."  His rationale was that there was no evidence of any ankle problems in the Veteran's service treatment records, his ankle x-rays were normal, and pes planus "does not created tibio-talar problems until the disease is much further progressed than [the Veteran's pes planus]."  He concluded that the Veteran's current bilateral ankle disability is due to his Achilles tendon "which is NOT causally related to his pes planus."

In a September 2010 opinion, another VA examiner stated that he had reviewed the claims file, including the Veteran's prior examination reports and other medical records.  This examiner opined that the Veteran's bilateral ankle and bilateral knee disabilities were less likely than not related to active service.  His rationale was that there was "no documented injury of the knee or ankle joints" in the Veteran's service treatment records "nor of any specific complaint of issues relating to his knees or ankles while in the service."  This VA examiner also stated that he "concur[red] with the extensive documentation and medical opinion" provided in February 2009 concerning the contended causal relationship between the Veteran's bilateral ankle and bilateral knee disabilities and his service-connected pes planus.

The Board acknowledges the Veteran's lay assertions that his bilateral ankle and bilateral knee disabilities are related to active service or, alternatively, were caused or aggravated (permanently worsened) by his service-connected bilateral pes planus.  The competent evidence does not support these assertions, however.  It shows instead that, although the Veteran has been treated for complaints of bilateral ankle and bilateral knee pain since his service separation, these complaints have not been attributed to active service or any incident of service, to include as due to a service-connected disability.  The Board observes in this regard that the presence of a mere symptom (such as knee or ankle pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Board also observes that, with the exception of a report at service separation that he experienced occasional knee pain and giving way, the Veteran's service treatment records do not show any complaints of or treatment for knee or ankle problems at any time during active service.  

The competent post-service evidence also shows that the Veteran has not been diagnosed as having a bilateral ankle disability (other than stiffness and pain) or a bilateral knee disability (other than mild arthritis) which could be attributed to active service or any incident of service, to include as due to a service-connected disability.  The Board acknowledges that post-service x-rays of the Veteran's left ankle demonstrated the presence of myositis ossificans in November 2003; however, the VA examiner stated in July 2004 that he could not diagnose any bilateral ankle disability at the November 2003 VA examination except for functional ankle pain which was not related to active service, to include as due to the Veteran's service-connected bilateral pes planus.  This VA examiner also stated in July 2004 that he could not diagnose any bilateral knee disability other than functional knee pain which was not related to active service, to include as due to the Veteran's service-connected bilateral pes planus.  The Board finds it especially significant that multiple VA clinicians have opined that the Veteran's bilateral ankle disability and bilateral knee disability are not related to active service, to include as due to his service-connected bilateral pes planus.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his bilateral ankle disability or bilateral knee disability to active service, to include as due to service-connected bilateral pes planus.  In summary, the Board finds that service connection for a bilateral ankle disability and for a bilateral knee disability, each to include as due to service-connected bilateral pes planus, is not warranted.

The Board finally finds that service connection for arthritis of the bilateral ankles and for arthritis of the bilateral knees is not warranted on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  As noted above, the Veteran's service treatment records show no complaints of or treatment for arthritis in the ankles or knees at any time during his active service.  As also noted above, it appears that the Veteran first sought treatment for bilateral ankle and bilateral knee problems approximately 14 years after his service separation.  Thus, there is no competent evidence that the Veteran experienced arthritis in either the ankles or the knees during active service or within the first post-service year (i.e., by August 1989) such that service connection for arthritis of the bilateral ankles or the bilateral knees is warranted on a presumptive basis.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claims, in recent statements, the Veteran has asserted that his bilateral ankle and bilateral knee symptoms have been continuous since service.  He asserts that he continued to experience symptoms relating to the ankles (stiffness and pain) and the knees (excruciating pain) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either bilateral ankle or bilateral knee disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued bilateral ankle and bilateral knee symptoms since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a bilateral ankle disability.  Although he reported an in-service history of knee pain and giving way, the service separation examination report reflects that the Veteran was examined and his ankles and knees were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to bilateral ankle and bilateral knee disabilities for several years following active service.  The Board emphasizes the multi-year gap between discharge from active service (1988) and initial reported symptoms related to the ankles and knees in 2002 (a 14-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care with VA after service in October 2002, he did not report the onset of bilateral knee symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead that he had "one week of right knee pain with movement."  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claims, the Veteran reported the onset of symptoms to different times.  Specifically, when he filed his service connection claims, he asserted that he had experienced bilateral ankle and bilateral knee pain since active service.  As noted elsewhere, however, he reported on VA outpatient treatment in October 2002 just 1 week of right knee pain (and did not report any left knee pain).  On VA outpatient treatment in February 2003, he reported 2 years of bilateral knee pain (or only since approximately February 2001, many years after his service separation in August 1988).  And, on VA outpatient treatment in June 2003, the Veteran reported a history of bilateral lower extremity pain since 1987.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to a 30 percent rating, and no higher, effective October 15, 2002, for bilateral pes planus is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for a bilateral ankle disability, to include as due to service-connected bilateral pes planus, is denied.

Entitlement to service connection for a bilateral knee disability, to include as due to service-connected bilateral pes planus, is denied.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for PTSD, diabetes mellitus, hypertension, obstructive sleep apnea, and for a cardiovascular disability, to include sinus tachycardia (which was characterized as sinus tachycardia), and his requests to reopen the previously denied service connection claims for mechanical low back pain and degenerative disc disease of the lumbar spine and for a neck injury, each to include as due to service-connected bilateral pes planus, can be adjudicated.

As noted in the Introduction, the RO denied all of these claims in a June 2011 rating decision.  The Veteran responded with a letter from his service representative in which he expressed disagreement with the denial of all of these claims.  To date, however, the RO has not issued a Statement of the Case (SOC) with respect to any of these claims.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO must issue an SOC to the Veteran and his service representative with respect to his claims of service connection for PTSD, diabetes mellitus, hypertension, obstructive sleep apnea, and for a cardiovascular disability, to include sinus tachycardia (which was characterized as sinus tachycardia), and his requests to reopen the previously denied service connection claims for mechanical low back pain and degenerative disc disease of the lumbar spine and for a neck injury, each to include as due to service-connected bilateral pes planus

Accordingly, the case is REMANDED for the following action:

Issue an SOC on the claims of entitlement to service connection for PTSD, diabetes mellitus, hypertension, obstructive sleep apnea, and for a cardiovascular disability, to include sinus tachycardia (which was characterized as sinus tachycardia), whether new and material evidence has been received to reopen the previously denied service connection claim for mechanical low back pain and degenerative disc disease of the lumbar spine, to include as due to service-connected bilateral pes planus, and whether new and material evidence has been received to reopen the previously denied service connection claim for a neck injury, to include as due to service-connected bilateral pes planus, to the Veteran and his service representative.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


